ORDER OF PUBLIC REPRIMAND

On March 7, 1994, the Inquiry Tribunal issued a First Amended Charge against mov-ant charging him with: (1) one count of violating DR 5-103(B) of the Code of Professional Responsibility, effective through December 31, 1989, and for this same conduct undertaken after January 1, 1990, a violation of SCR 3.130-1.8(e); (2) one count of violating SCR 3.130-1.8(f), and (3) one count of violating SCR 3.130-8.3(c).
Movant periodically loaned money to various clients. These loans were issued by movant for personal reasons other than, or in addition to, advancing court costs and expenses of litigation.
Movant acknowledges that his conduct pri- or to January 1, 1990, violated DR 5-103(B) of the Code of Professional Responsibility, and further acknowledges the same conduct undertaken after January 1,1990, is in violation of SCR 3.130-1.8(e). Movant has requested that the disciplinary proceeding now pending against him be terminated and that he be publicly reprimanded for his violation of the applicable standards of professional conduct. The Kentucky Bar Association has no objection to the proposed sanction.
Movant has tendered payment of $1,570.10 as full payment of the disciplinary costs in accordance with SCR 3.450(1).
Movant’s motion is granted.
Based upon this record, the Court is of the opinion that movant acted in an unprofessional manner by advancing or guaranteeing financial assistance to his client in violation of DR 5-103(B) and SCR 3.130-1.8(e) while representing a client in connection with contemplated or pending litigation, and for such unprofessional conduct he should be and he is hereby publicly reprimanded. In issuing this public reprimand, the Court notes that movant is 72 years old and has been a practicing attorney in Kentucky since 1945. The Court also notes that during the operative time period for this reprimand, movant had a stroke from which he has recovered.
All concur except LEIBSON, J., not sitting.
/s/ Robert F. Stephens CHIEF JUSTICE